Consent of Independent Registered Public Accounting Firm We consent to the references to our firm under the captions "Financial Highlights" in the Prospectus and "Goals, Strategies, and Risks – Policies and Procedures Regarding the Release of Portfolio Holdings" and "Management and Other Services – Independent Registered Public Accounting Firm" in the Statement of Additional Information in Post-Effective Amendment No. 56 to the Registration Statement (Form N-1A, Number 33-18516) of Franklin Mutual Series Funds and to the incorporation by reference of our reports dated February 21, 2017 on Franklin Mutual Beacon Fund, Franklin Mutual Financial Services Fund, Franklin Mutual Quest Fund, Franklin Mutual Shares Fund, Franklin Mutual Global Discovery Fund, Franklin Mutual European Fund and Franklin Mutual International Fundincluded in the Annual Reports to Shareholders for the fiscal year ended December 31, 2016. /s/
